Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Avi Jencmen (Reg. # 76188) on 08/11/2022.
The application has been amended as follows: 
Claim 1, in the last line “parameters that are indicative of ionospheric propagation conditions [at a given time]; wherein the adjustable-bandwidth tunable bandpass filter comprises an adjustable high pass filter (HPF) and an adjustable low pass filter (LPF) connected in series, and wherein the controller is configured to select the staring frequency band by independently adjusting a first cut-off frequency of the HPF and a second cut-off frequency of the LPF; wherein the first receive path comprises: a first amplification circuit coupled to an output of the adjustable-bandwidth tunable bandpass filter and configured to generate amplified calling signals based on the analog calling signals; and a first analog-to-digital converter (ADC) connected to an output of the first amplification circuit and configured to convert the amplified calling signals to the digital calling signals; and wherein, upon establishment of the communication link between the HF radio and the another HF radio, the adjustable-bandwidth tunable bandpass filter is configured to obtain one or more analog data traffic signals from the another HF radio over the given assigned ALE channel.”
	Claim 2 (canceled).
Claim 9 (canceled).
Claim 12 (canceled).
Claim 21, in line 5 “that are indicative of ionospheric propagation conditions [at a given time];” and in the last line “of the assigned ALE channels; wherein the adjustable-bandwidth tunable bandpass filter comprises an adjustable high pass filter (HPF) and an adjustable low pass filter (LPF) connected in series, and wherein selecting the staring frequency band comprises: independently adjusting a first cut-off frequency of the HPF and a second cut-off frequency of the LPF; wherein converting the analog calling signals to the digital calling signals comprises: generating amplified calling signals, by a first amplification circuit coupled to an output of the adjustable-bandwidth tunable bandpass filter, based on the analog calling signals; and converting the amplified calling signals to the digital calling signals, by a first analog-to-digital converter (ADC) connected to an output of the first amplification circuit; and wherein, upon establishment of the communication link between the HF radio and the another HF radio, the adjustable-bandwidth tunable bandpass filter is configured to obtain one or more analog data traffic signals from the another HF radio over the given assigned ALE channel.”
Claim 22 (canceled).
Claim 29 (canceled).
Claim 32 (canceled).
Claim 39, in the first line “The method of claim [32] 21, further comprising:”
Claim 41, in line 7 “that are indicative of ionospheric propagation conditions [at a given time];” and in the last line “of the assigned ALE channels; wherein the adjustable-bandwidth tunable bandpass filter comprises an adjustable high pass filter (HPF) and an adjustable low pass filter (LPF) connected in series, and wherein selecting the staring frequency band comprises: independently adjusting a first cut-off frequency of the HPF and a second cut-off frequency of the LPF; wherein converting the analog calling signals to the digital calling signals comprises: generating amplified calling signals, by a first amplification circuit coupled to an output of the adjustable-bandwidth tunable bandpass filter, based on the analog calling signals; and converting the amplified calling signals to the digital calling signals, by a first analog-to-digital converter (ADC) connected to an output of the first amplification circuit; and wherein, upon establishment of the communication link between the HF radio and the another HF radio, the adjustable-bandwidth tunable bandpass filter is configured to obtain one or more analog data traffic signals from the another HF radio over the given assigned ALE channel.”  


Allowable Subject Matter
4.	Claims 1, 4-6, 8, 17-18, 21, 25-26, 28, 37, 39 and 41 are allowed. 
5.	The following is an examiner’s statement of reasons for allowance: 
Consider claims 1, 21 and 41, Applicant’s claimed invention distinguished over the prior art for the following reasons. The claims are allowable over the prior art of record because none of the references, either alone or in combination, discloses or renders obvious the invention as a whole.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
August 11, 2022
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643